Citation Nr: 9930528	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-27 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer.

2.  Entitlement to service connection for bilateral 
tendonitis of the shoulders.

3.  Entitlement to service connected for right carpal tunnel 
syndrome.

4.  Entitlement to an increased rating for prostatitis, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from March 1978 to June 
1992.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in March 
1997 by the Department of Veterans Affairs (VA) regional 
office (RO) in North Little Rock, Arkansas.  This rating 
action denied entitlement to service connection for a 
duodenal ulcer, bilateral tendonitis of the shoulders, and 
right carpal tunnel syndrome.  In addition, the evaluation 
for prostatitis was increased to 10 percent as of March 1996.

The veteran testified at a hearing at the RO in May 1999 
before the undersigned, who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing is in the claims folder.

The issue of entitlement to an increased rating for 
prostatitis is the subject of the remand herein.

FINDINGS OF FACT

1.  No competent evidence is presented or secured in this 
case to render plausible a claim that a duodenal ulcer had 
its onset during service or that the current duodenal ulcer 
is linked to service.

2.  No competent evidence is presented or secured in this 
case to render plausible a claim that bilateral tendonitis of 
the shoulders had its onset during service or that the 
current bilateral tendonitis is linked to service.

3.  No competent evidence is presented or secured in this 
case to render plausible a claim that right carpal tunnel 
syndrome had its onset during service or that the current 
right carpal tunnel syndrome is linked to service. 


CONCLUSION OF LAW

The claims for service connection for a duodenal ulcer, 
bilateral tendonitis of the shoulders, and right carpal 
tunnel syndrome are not well grounded, and there is no 
further duty to assist the appellant in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The service medical records disclose no complaints or 
manifestations of any shoulder condition or right carpal 
tunnel syndrome.  Beginning in November 1979, he was seen for 
treatment of various genitourinary infections, including 
gonococcal urethritis and prostatitis on numerous occasions.  
On an official examination in August 1989, he denied that he 
had stomach problems, painful shoulders, and any bone, joint, 
or other deformity.  The physical examination was normal for 
all relevant systems.  The prostate was normal to digital 
examination.  In July 1990, the veteran complained of stomach 
burning for the past eight days.  The assessment was 
gastroenteritis.

The veteran received a VA examination in July 1992.  He 
claimed that his stomach made a lot of noise.  He described 
heartburn which he had on an average of once a week.  He 
denied food intolerance.  His stools were normal.  He 
reported that he had been treated for prostatitis many times 
over the years but was presently asymptomatic.  On 
examination, his prostate was unremarkable.  The evaluation 
of his digestive system was normal and his stools were 
negative for occult blood.  The evaluation of the right hand 
was normal except for slight enlargement of the fourth 
proximal interphalangeal joint.  A duodenal ulcer, a 
bilateral shoulder disorder, or right carpal tunnel syndrome 
were not noted on this examination.  Dyspepsia and chronic 
prostatitis were diagnosed.

The veteran had a short period of hospitalization in July 
1992 for treatment of hypertension.  He claimed that he had a 
history of chronic urethritis which had not responded to 
Doxycycline.  A physical examination disclosed no pertinent 
abnormality.  Urethritis was noted as a comorbidity.

A rating decision by the RO in December 1992 granted 
entitlement to service connection for prostatitis, evaluated 
as noncompensable.  It denied service connection for 
dyspepsia.

VA outpatient records disclose that the veteran was seen in 
June 1995 and it was reported that he had gastrointestinal 
distress several months ago.  The veteran reported that he 
was told he had an ulcer following a barium swallow.  A 
clinical impression was questionable ulcer/gastritis.  In 
September 1995, he was seen with a complaint of a mid-
epigastric burning sensation, beginning the previous March.  
The assessment was probable peptic ulcer disease.  In 
December 1995, the peptic ulcer was reported as okay with 
medication.  In March 1996, he was seen with a complaint that 
he started having burning when he voided.  He also complained 
of bleeding when he voided for the past two days.  A 
urinalysis disclosed pyuria but no evidence of bacteria.  The 
assessment was non-specific urethritis.

VA outpatient records disclose that in June 1996, the veteran 
was seen with complaints of tingling and decreased sensation 
in the right thumb and first and second fingers.  The 
provisional diagnosis was neuropathy of the right upper 
extremity.  An electromyogram and nerve conduction study 
revealed a subclincial right carpal tunnel syndrome.
 
The veteran received a VA examination in January 1997.  He 
complained of constant dyspepsia for which he took Zantac.  
He had increased pain with ingestion of spicy foods.  He 
complained of constant bilateral anterior shoulder pain.  X-
rays of the shoulders were negative.  An upper 
gastrointestinal series performed in February 1997 disclosed 
a small duodenal bulb ulcer.  Final diagnoses were duodenal 
ulcer and bilateral tendonitis, shoulders.

The veteran received a VA neurological examination in 
February 1997.  He complained of the onset eight months 
before of numbness and tingling of the right hand.  The 
clinical impressions were right ulnar neuropathy and mild 
right carpal tunnel syndrome, diagnosed electrodiagnostically 
in July 1996.  

Outpatient treatment records show that the veteran was seen 
in May 1997 with complaints of pain, indigestion, and 
heartburn despite antacids and Tagamet.  On examination, 
bowel sounds were positive, and there was no organomegaly.  
The impressions included small duodenal ulcer.

The veteran testified at a travel board hearing at the RO in 
May 1999.  He testified that he urinated four to six times a 
day.  In the morning he had a burning sensation with a 
discharge.  He was not currently taking medication.  He 
stated that last night he had problems sleeping and had to 
get up to urinate three times.  He reported that he was 
currently under treatment for this condition at the VA 
outpatient clinic and was last seen in November or December 
1998.  At that time his prostate was swollen.  His nurse 
practitioner had advised him that the problems he had with 
urination were attributable to the service-connected 
prostatitis.  

The veteran testified that he first started having 
gastrointestinal problems in his sixth or seventh year of 
service.  He was then treated for stomach problems over the 
remainder of his service.  He stated that his treating VA 
nurse practitioner had advised him that his current duodenal 
ulcer condition was related to his stomach problems in 
service.  The undersigned advised the veteran that it would 
be important to get a medical statement and that she would 
leave the record open for 60 days in order for him to submit 
this statement. 

The veteran testified that he first realized that he was 
suffering from tendonitis during service.  He did recall that 
on one occasion he went for treatment for a right shoulder 
injury.  Also, he had difficulty carrying a machine gun on 
his shoulders.  The veteran indicated that he could get a 
medical opinion attributing the bilateral tendonitis of the 
shoulders to his experiences in service.  

With regard to the right carpal tunnel syndrome, the veteran 
also testified that in the military, he did some typing.  His 
fingers would then lock up.  He could not remember if he ever 
saw a doctor in service for this problem.  He stated he 
thought the condition might have been aggravated by his job.

Following the travel board hearing, the record was kept open 
for 60 days.  The veteran failed to submit any medical 
statements attributing his duodenal ulcer, bilateral shoulder 
problem, or right carpal tunnel syndrome to any incident in 
service. 


II.  Legal Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1113 (West 1991).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 
With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

A veteran who has 90 days or more of wartime service or who 
served after December 31, 1946, may be entitled to 
presumptive service connection for a chronic disease that 
becomes manifest to a degree of 10 percent or more within one 
year from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307 
(1999).  A duodenal ulcer is a condition that may be 
presumptively service connected if manifest to a degree of 
ten percent within a year of service.  38 C.F.R. § 3.309(a) 
(1999).

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.

The service medical records disclose that on one occasion the 
veteran was treated for gastroenteritis in 1990.  However, 
during the remainder of his service, he had no 
gastrointestinal complaints.  It is true that on the VA 
examination in July 1992, the veteran complained of stomach 
noise and described heartburn.  However, the only 
gastrointestinal disorder noted on this examination was 
dyspepsia.  The initial clinical evidence of an ulcer was not 
until the veteran was seen in the VA outpatient clinic in 
1995, a few years after discharge from service.  There is no 
competent evidence of a duodenal ulcer in service and no 
evidence of a nexus between the any current duodenal ulcer 
and service.  Therefore, this claim is not well grounded.

There is no evidence in the service medical records of any 
shoulder disorder or right carpal tunnel syndrome,  and it is 
significant that, on the initial VA examination shortly after 
discharge from service, the veteran had no complaints 
concerning any shoulder problem or right carpal syndrome.  
With regard to the right carpal tunnel syndrome, the initial 
clinical evidence of this condition was not until June 1996.  
In addition, on the VA neurological examination in February 
1997, the veteran stated that the onset of right hand 
problems was only eight months ago.  The initial complaints 
of bilateral shoulder pain in the clinical record was not 
until the VA examination in January 1997.   Therefore, 
because there is no competent evidence of right carpal tunnel 
syndrome or bilateral tendonitis of the shoulders during 
service or of any nexus between these current disabilities 
and service, these claims are not well grounded.

The Board has carefully considered the contentions and 
testimony on appeal.  However, his contentions alone cannot 
meet the burden that will be imposed by 38 U.S.C.A. § 5107(a) 
with respect to submitting a plausible claim.  Espiritu, 
2 Vet.App. 492 (1992).  On the basis of the above findings, 
the Board can identify no basis in the record that would make 
these claims plausible or possible.  38 U.S.C.A. § 5107(a) 
(West 1991); see Grottveit at 92, Tirpak at 610-11; and 
Murphy at 81.

Although the veteran's complete recent treatment records may 
not be associated with the file, there is no indication that 
his recent treatment records would provide the medical nexus 
evidence lacking to well-ground the appellant's claims, and 
no need to delay appellate consideration in order to obtain 
the more recent treatment records.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
veteran claimed at the hearing that he had been told by a 
medical professional that the claimed disorders could be 
attributed to service.  He was told of the importance of this 
evidence to his claim and given a period of 60 days to submit 
these statements but he failed to do so.


ORDER

The claims for service connection for a duodenal ulcer, 
bilateral tendonitis of the shoulders, and right carpal 
tunnel syndrome are not well grounded and are denied.



REMAND

Unfortunately, additional evidentiary development is required 
prior to appellate disposition of the appellant's increased 
rating claim.  The veteran has said that he received ongoing 
treatment for this condition through VA.  Unlike the claims 
of entitlement to service connection, recent VA treatment 
records may have relevance to the veteran's claim of 
entitlement to an increased evaluation for his prostatitis.  
Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (1996).  

Accordingly, on remand, the RO should assure that complete 
copies of the veteran's VA outpatient and inpatient treatment 
records are associated with the claims file.  In particular, 
treatment records from July 1992 to August 1994, from July 
1996 to January 1997, and from May 1997 to the present should 
be obtained and associated with the claims file.

While the Board regrets the delay, the claim is remanded for 
the following:

1.  Ask the veteran if he has received 
any treatment for his prostatitis from 
any care providers other than VA and, if 
so, that he provide a release for the 
request of medical treatment records from 
those providers.  If the request for 
medical treatment records is 
unsuccessful, notify the veteran so that 
he may obtain and submit the records 
himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c).

2.  Obtain and associate with the claims 
file all VA treatment records of the 
veteran from July 1992 to the present.  
The Board is particularly interested in 
treatment records for those periods since 
military service for which there is a gap 
in the records already associated with 
the claims file.  Accordingly, it is 
particularly important that all inpatient 
and outpatient treatment records, 
laboratory reports, and special studies 
relating to the veteran's prostate 
condition for the periods from July 1992 
to August 1994, from July 1996 to January 
1997, and from May 1997 to the present, 
be obtained and associated with the 
claims file.

3.  After receipt of the evidence 
requested above, review the veteran's 
claim of entitlement to an increased 
evaluation for prostatitis.  If the 
determination with respect to his claim 
remains negative, prepare a supplemental 
statement of the case and provide it to 
the veteran and his representative, 
allowing an appropriate period for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

